MILLIKEN, Justice.
The appellee, Blaine Evans, obtained a judgment for $2,000 for personal injuries, including a face cut, a fractured rib and an injured knee, and damage to his automobile resulting from a collision with appellant’s small truck on State Highway No. 80 in Barren County on the drizzly morning of January 6, 1950.
The appellee, Evans, was driving home in the direction of Bowling Green from Glasgow where he had been serving on .a jury. About twenty-eight feet beyond a road sign indicating a curve in the road toward his left, the collision occurred with the appellant’s truck which was traveling toward Glasgow. The testimony dearly showed that appellee’s car was on his right side of the median line of the highway after the collision, and that the front wheels of appellant’s track rested across the median line on appellee’s side of the highway with the rear wheels of the truck a few feet from the edge of the surfaced portion of the highway on the appellant’s right side. After the collision all traffic passed on appellent’s side of the highway by traveling partially an the paved portion and partially on the shoulder. Traffic could not pass on the appellee’s side at all.
We find that the instructions fairly submitted all questions to the jury. There was no evidence which justified an instruction that either party was intoxicated. Nor do we find prejudicial the court’s refusal to continue the case because of the failure of two of appellant’s witnesses to appear. Their testimony dealt mostly with the damages suffered by the appellant and not with the cause thereof, and the gist of their testimony was given to the jury by affidavit. The damages allowed were not unreasonable.
The judgment is affirmed.